Citation Nr: 9930670	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  93-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired eye 
disability, diagnosed as retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for retinitis pigmentosa.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in June 1995 
and again in July 1997, it was remanded to the RO for further 
development, which has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO originally 
denied the veteran's claim for service connection for an eye 
disability; this decision was not appealed.

2.  The evidence received since the time of the RO's January 
1973 rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's retinitis pigmentosa was clearly and 
unmistakably present prior to service, but the underlying 
condition did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The January 1973 rating decision which denied the 
veteran's claim for service connection for an eye disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).
2.  The evidence received since the January 1973 rating 
decision is new and material, and the claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veteran's claim for service connection for an eye 
disability, diagnosed as retinitis pigmentosa, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's eye disability clearly and unmistakably 
existed prior to service, thereby rebutting the presumption 
of soundness at entrance, and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a) (West 1991); 38 
C.F.R. §§ 3.305, 3.306(a), (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

In a January 1973 rating decision, the RO initially denied 
the veteran's claim for service connection for retinitis 
pigmentosa, then termed simply an "eye disability," on the 
basis that the evidence showed that his eye disability 
"existed prior to service and was not aggravated by active 
duty."  

Evidence considered in January 1973 included the veteran's 
service medical records, which indicated multiple instances 
of treatment for visual disorders.  His April 1966 enlistment 
examination noted defective vision, and that he was fit for 
enlistment but unfit for airborne duty.  He was discharged 
less than a year later due to a Medical Board finding that he 
suffered from amblyopia, annular scotoma, and hypertrophic 
astigmatism, all of which were found to have existed prior to 
entry.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in February 1973.  
However, no appeal was filed within one year of notification 
of the January 1973 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final January 1973 
decision includes a letter dated in July 1973 from the State 
of Indiana Rehabilitation Services Board, treatment records 
dated from November 1972 to June 1973 from Indiana University 
Hospitals, the report of a VA examination conducted in 
January 1976, reports of VA ophthalmology consultations in 
April 1986 and January 1992, and a VA examination report and 
medical opinion dated in February 1998.  The first evidence 
of a diagnosis is found in a February 1973 treatment record 
from Indiana University Hospitals; this diagnosis was 
repeated in every subsequent medical report of record, with 
the exception of the July 1973 State of Indiana 
Rehabilitation Services Board letter, which simply noted that 
the veteran had been referred to that agency because he was 
legally blind.

The Board notes that 3 of these records relate this disorder 
to service.  The first such evidence is the April 1986 VA 
ophthalmology consultation, which noted that the veteran 
reported having first been diagnosed with retinitis 
pigmentosa in 1967.  The second record is the January 1992 VA 
ophthalmology consultation, which noted that retinitis 
pigmentosa had been diagnosed in 1967 at Walter Reed Army 
Hospital.  Finally, the VA medical opinion rendered in 
February 1998 stated that the veteran more likely than not 
suffered from retinitis pigmentosa in service.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
an eye disability, diagnosed as retinitis pigmentosa, is 
reopened.

The Board further finds that the veteran has met his burden 
of submitting a well-grounded claim because he has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible to establish well-groundedness) of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
aggravation and the present disease or injury.  See Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
Heuer, supra and Grottveit, both supra; Savage v. Gober, 10 
Vet. App. 488, 497 (1997).

As noted above, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  Regulations provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) (1998).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1998).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
as induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238 (1994).

The question of entitlement to service connection for 
hereditary diseases, and specifically for retinitis 
pigmentosa, has been previously considered by the VA Office 
of the General Counsel (GC).  The provisions of 38 C.F.R. § 
3.303(c) provide that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  Whether 38 C.F.R. § 3.303(c) 
effectively removed familial or hereditary conditions like 
retinitis pigmentosa from the scope of 38 U.S.C.A. § 1110 was 
the subject of a GC precedent opinion, which held that 
service connection may be granted for diseases, such as 
retinitis pigmentosa, but not for congenital, developmental 
or familial defects, if the evidence as a whole establishes 
that the familial disease in question was incurred in or 
aggravated during service within the meaning of VA law and 
regulations. VAOPGCPREC 82-90 (July 18, 1990).

In this regard, GC determined that retinitis pigmentosa and 
most other diseases of hereditary origin can be incurred or 
aggravated in service in the sense contemplated by Congress 
in Title 38 if their symptomatology did not manifest itself 
until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exists 
can an individual be said to have developed the disease.  It 
was also noted that even where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Service connection 
may thus be granted for hereditary diseases which either 
first manifest themselves during service or which preexist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).
 
A review of the veteran's service medical records reveals 
that, as noted above, he suffered from extensive eye problems 
in service, and indeed was discharged as a result.  However, 
a review of these records reveals no evidence that the 
veteran was diagnosed with retinitis pigmentosa at any time 
while in service.  As noted above, the first evidence of a 
diagnosis of retinitis pigmentosa contained in the veteran's 
claims file is the February 1973 diagnosis found in the 
Indiana University Hospitals treatment records.  

However, the veteran claims that retinitis pigmentosa was 
"first diagnosed while on active duty at Walter Reed Army 
Hospital."  In this regard, the Board observes that in an 
October 1997 response to an RO request for medical records 
from Walter Reed Army Hospital from 1966, the National 
Personnel Records Center (NPRC) stated that all available 
medical records from that facility had already been sent to 
the RO in 1972, when the veteran filed his original service 
connection claim.  

In any case, the Board finds that the treatment note from the 
veteran's reported visit to Walter Reed in service appears to 
already be of record.  In this regard, the Board observes 
that a March 1967 narrative summary contained in the 
veteran's service medical records indicated that the veteran 
"was seen in November 1966 at Walter Reed General Hospital 
by Dr. Cowden who recommended separation from the service for 
an EPTS [existed prior to service] condition."  A review of 
the veteran's service medical records shows an ophthalmologic 
consultation report from Walter Reed Army Hospital dated in 
November 1966 and signed by Dr. Cowden.  Following an 
ophthalmologic examination, Dr. Cowden diagnosed hypertrophic 
astigmatism, both eyes, amblyopia, and "rule out" early 
retinitis pigmentosa.  He then recommended "separation from 
service for EPTE [existed prior to entry] condition."  
However, as noted previously, the veteran was never actually 
diagnosed with retinitis pigmentosa in service, and was 
subsequently discharged due to amblyopia, both eyes, annular 
scotoma, both eyes, and hypertrophic astigmatism, both eyes, 
all existing prior to service.

In its July 1997 remand, the Board noted that the veteran was 
found to have defective visual acuity at the time of his 
entrance examination in April 1966, and was later discharged 
due to amblyopia, annular scotoma, and hypertrophic 
astigmatism.  The Board also noted that during the inservice 
Medical Board proceedings, the veteran claimed to have had 
poor vision all his life, and a family history fraught with 
eye problems.  The Medical Board then determined that all of 
the veteran's disqualifying eye disorders had existed prior 
to service.  However, no determination was made as to whether 
any of the eye conditions were aggravated by service.  

Therefore, in an effort to clarify the etiology and 
progression of the veteran's eye disorders, including his 
retinitis pigmentosa, the RO scheduled the veteran for an eye 
examination.  This examiner was asked to review the veteran's 
claims file, and to then provide an opinion as to whether the 
veteran had retinitis pigmentosa while in service, and, if 
so, whether the disorder preexisted service.  If the disorder 
was found to preexist service, then the examiner was to opine 
whether the disorder worsened beyond natural or normal 
progression during service.

Following this VA eye examination, conducted in February 
1998, the examiner diagnosed atypical retinitis pigmentosa, 
both eyes, and stated that there was insufficient data to 
conclusively determine whether or not the veteran suffered 
from retinitis pigmentosa while in service.  However, he did 
opine that "[a]s to whether it is 'at least as likely as 
not' that retinitis pigmentosa was present while [the 
veteran] was in the service, the finding of concentrically 
constricted visual fields [in service] suggest that he did 
[suffer from the disorder in service]."

Turning then to the question of whether this disorder 
preexisted service, the examiner conceded that, since there 
were no records in the claims file of examinations prior to 
service, there was no documentation of symptoms and signs of 
retinitis pigmentosa being present prior to service.  
However, he then opined as follows:

As to whether it is 'at least as likely 
as not' that retinitis pigmentosa was 
present before [the veteran] entered the 
service there is reason to believe that 
it did.  First, he gives a history of 
poor night vision and poor peripheral 
vision dating back to early childhood.  
Second, he had bilaterally depressed 
visual acuity at his induction physical.  
[The veteran] appears to have a form of 
retinitis pigmentosa that produces 
scotoma close to fixation and this is 
characteristically associated with poor 
central vision.  Finally, the natural 
history of retinitis pigmentosa is not of 
abrupt onset and rapid progression.  It 
takes years for the disease to progress 
to the point where only 5 - 10 degrees of 
central vision remain, as was found in 
December 1966.

Finally, as to the question of inservice aggravation of 
retinitis pigmentosa, the examiner commented as follows:

The record does not document any 
progression from April 1966 to March 
1967.  The corrected visual acuity 
remained stable at 20/30 or 20/30- in the 
right eye.  The corrected visual acuity 
remained stable at 20/40 or 20/50+ for 
the left eye.  The visual fields were 
measured in November and December 1966 
and show no progression during this 
period.  There are no visual fields from 
earlier or later dates during military 
service to compare with.  There has been 
a normal rate of progression of the 
disease since [the veteran's] discharge 
from the military.

The Board thus concludes that, based on this examiner's 
review of the inservice evidence, the veteran did indeed 
suffer from retinitis pigmentosa while in service.  The Board 
observes that while the veteran's April 1966 service entrance 
examination did note that the veteran suffered from 
"defective vision," the presence of retinitis pigmentosa, 
per se, was not recorded.  However, the Board finds that, 
despite the lack of a notation of retinitis pigmentosa on 
this service entrance examination, clear and unmistakable 
evidence exists to indicate that this disorder existed prior 
to service.  First, the examiner who rendered the February 
1998 medical opinion concluded that the veteran's retinitis 
pigmentosa most likely existed prior to service, and amply 
supported this opinion with the medical findings at service 
entry, the veteran's own reported preservice symptomatology, 
and prevailing scientific theory regarding the onset and 
progression of the disorder.  Second, the service Medical 
Board determined, following an examination and thorough 
review of the veteran's history and service medical records, 
that all of the veteran's eye disabilities diagnosed in 
service preexisted his entry into service.  While retinitis 
pigmentosa was not specifically addressed by this Medical 
Board, since the veteran had not been diagnosed with the 
disorder at that time, the Board notes that in February 1998 
the VA optometrist concluded that the veteran's inservice 
symptoms, which were considered by the Medical Board, did 
indeed represent retinitis pigmentosa.  As such, it is 
logical to conclude that the veteran's inservice eye 
disability, however diagnosed, preexisted service.  The Board 
thus finds that, based on this evidence, the veteran clearly 
and unmistakably suffered from retinitis pigmentosa prior to 
his entry into active duty, and is therefore not entitled to 
the presumption of soundness as to that disorder.  See 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

It must next be determined whether the veteran's preexisting 
condition was aggravated in service.  When a condition is 
properly found to be preexisting, either because it was noted 
at entry or because preexistence was demonstrated by clear 
and unmistakable evidence, the presumption of aggravation 
provides that a preexisting injury or disease will be 
considered aggravated by active service where there is an 
increase in the disability during such service, unless there 
is a specific finding that the increase in the disability is 
due to the natural progress of the disease.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Crowe v. Brown, 7 Vet. App. 238 
(1994).

Since the veteran was never diagnosed with retinitis 
pigmentosa in service, his service medical records obviously 
do not, on their face, indicate whether such disorder 
worsened between the time of entry and the time of discharge.  
The only medical evidence which addresses the issue of 
aggravation in service is the February 1998 opinion by the VA 
optometrist.  This clinician determined that, based on the 
information contained in the veteran's service medical 
records, including visual acuity measurements at entrance and 
discharge, there was no documentation of any progression of 
the veteran's retinitis pigmentosa from April 1966, the date 
of entry, to March 1967, the date of service separation.  He 
further concluded that two measurements of visual fields 
taken while in service also showed no progression.  The Board 
is thus persuaded that this medical opinion, based as it is 
on a review of the veteran's service medical records and 
backed up by supporting data and medical reasoning, shows 
that the veteran's retinitis pigmentosa did not increase in 
severity during service.  In addition, as there was no 
increase in severity during service, the Board need not 
address the further issue of whether any such increase was 
beyond the natural or normal progression of this disorder.

The Board has considered the veteran's allegation, as set 
forth in various correspondence and at the time of VA 
examination, that service connection is warranted because his 
vision decreased during service, thus showing that his 
disorder was aggravated by service.  However, the Board notes 
that the results of visual acuity testing at entrance and at 
separation less than one year later failed to disclose any 
objective worsening in visual acuity, as discussed by the VA 
examiner above.  Furthermore, the Board notes that, as a 
layperson, the veteran is not competent to offer a medical 
opinion as to the aggravation of any preexisting eye disorder 
during his period of active duty service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this respect, while the 
veteran can report his symptoms, his statements as to the 
cause of any claimed aggravation must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No such 
evidence has been presented.  Hence, the veteran's statements 
standing alone cannot serve as a predicate for granting 
service connection for his eye disability.  Therefore, the 
Board concludes that there is no basis in the record upon 
which service connection for an eye disability, diagnosed as 
retinitis pigmentosa, may be granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for an eye disability, 
diagnosed as retinitis pigmentosa.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the 
veteran's claim for an eye disability, diagnosed as retinitis 
pigmentosa, is reopened.  To this extent, the appeal is 
allowed.

The claim for service connection for an eye disability, 
diagnosed as retinitis pigmentosa, is well grounded.  To this 
extent, the appeal is allowed.

Service connection for an eye disability, diagnosed as 
retinitis pigmentosa, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

